16-1182-ag
Zheng v. Sessions
                                                                                                  BIA
                                                                                        Christensen, IJ
                                                                                        A205 611 064
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 4th day of October, two thousand seventeen.

PRESENT: ROBERT D. SACK,
         REENA RAGGI,
         SUSAN L. CARNEY,
                                                    Circuit Judges.
----------------------------------------------------------------------
SHENG ZHENG,
                                                          Petitioner,
                 v.                                                          No. 16-1182-ag

JEFFERSON B. SESSIONS III, UNITED STATES
ATTORNEY GENERAL,
                                                        Respondent.
--------------------------------------------------------------------

APPEARING FOR PETITIONER:                        TROY NADER MOSLEMI, Esq., Queens,
                                                 New York.

APPEARING FOR RESPONDENT:                        SUNAH LEE, Trial Attorney (Chad A. Readler,
                                                 Acting Assistant Attorney General, Cindy S.
                                                 Ferrier, Assistant Director, on the brief), Office
                                                 of Immigration Litigation, United States
                                                 Department of Justice, Washington, D.C.




                                                    1
       UPON DUE CONSIDERATION of this petition for review of a Board of

Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND

DECREED that the petition for review is DENIED.

       Petitioner Sheng Zheng, a native and citizen of the People’s Republic of China,

seeks review of the BIA’s affirmance of an Immigration Judge’s (“IJ’s”) denial of

asylum, withholding of removal, and relief under the Convention Against Torture

(“CAT”). See In re Sheng Zheng, No. A205 611 064 (B.I.A. Mar. 28, 2016), aff’g No.

A205 611 064 (Immig. Ct. N.Y.C. Sept. 19, 2014). Under the circumstances of this case,

we review both the IJ’s and the BIA’s opinions “for the sake of completeness,”

Wangchuck v. U.S. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006), applying

well-established standards of review, see 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

Holder, 562 F.3d 510, 513 (2d Cir. 2009). In so doing, we assume the parties’ familiarity

with the underlying facts and procedural history of this case, which we reference only as

necessary to explain our decision to deny the petition.

       Zheng seeks review of the agency’s decision that he failed to demonstrate a well-

founded fear of future persecution, which is required in the absence of any allegation of

past persecution. See Hongsheng Leng v. Mukasey, 528 F.3d 135, 140 (2d Cir. 2008); 8

U.S.C. § 1101(a)(42). To carry this burden, Zheng had to show “a reasonable possibility

[]he will be singled out for persecution” or “‘a pattern or practice in his . . . country of

nationality . . . of persecution of a group of persons similarly situated to [him] . . .’”

Lianping Li v. Lynch, 839 F.3d 144, 150 (2d Cir. 2016) (quoting 8 C.F.R.

§ 1208.13(b)(2)(iii)(A)).    This fear of future persecution must be “objectively


                                             2
reasonable,” Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004), and requires

“some showing that authorities in [the petitioner’s] country of nationality are either aware

of his activities or likely to become aware of his activities,” Hongsheng Leng v. Mukasey,
528 F.3d at 143. Future persecution claims like Zheng’s, by Chinese nationals alleging

that they have taken up the mantle of pro-democracy political activities only after

arriving in the United States, are “especially easy to manufacture” and are subject to

particular scrutiny. Y.C. v. Holder, 741 F.3d 324, 338 (2d Cir. 2013).

          We discern no error in the agency’s conclusion that Zheng failed to meet his

burden of proof. Insofar as Zheng contends that the agency erred in giving his evidence

no weight at all, the record does not support this contention. Rather, the record shows

that the agency considered Zheng’s proffered evidence, but gave it minimal weight, a

decision within its discretion. See Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315,

342 (2d Cir. 2006) (holding that weight afforded to applicant’s evidence in immigration

proceedings lies largely within discretion of agency).

          Specifically, the agency reasonably gave diminished weight to Zheng’s evidence

that the Chinese government was aware of his political activities and affiliation with the

Party for Freedom and Democracy in China (“PFDC”) in the United States. Zheng did

not have first-hand knowledge of the alleged visits to his mother in China by Chinese

police.     Because Zheng’s mother was an interested witness not available for cross-

examination, the agency did not exceed its discretion in according diminished weight to

her letter reporting such visits. See Y.C. v. Holder, 741 F.3d at 334 (deferring to agency’s

decision to give diminished weight to evidence “submitted by an interested witness”).


                                             3
The same conclusion obtains as to the purported police note, which was unauthenticated.

See Shunfu Li v. Mukasey, 529 F.3d 141, 149 (2d Cir. 2008) (observing that IJ is afforded

“considerable flexibility” in determining authenticity of documents). Although the IJ did

not specify how the police note could have been authenticated, the only evidence of its

authenticity came from Zheng’s mother’s letter, which itself had been accorded little

evidentiary value.

      Accordingly, given the diminished weight of the evidence, the agency reasonably

concluded that the Chinese government was not likely to become aware of Zheng’s

political activities. Nor is a different conclusion compelled by Zheng’s testimony that

such awareness could be inferred from the fact that he “publicly joined” the PFDC by

publishing five articles on the organization’s website.      C.A.R. 105.     The agency

reasonably found such publication insufficient to prove that the Chinese government

would take notice of Zheng’s pro-democracy stance. See Y.C. v. Holder, 741 F.3d at 334

(observing that it is “most unlikely” that “the Chinese government is aware of every anti-

Communist or pro-democracy piece of commentary published online”). Zheng further

faults the IJ for relying on the fact that the PFDC is not a “banned” organization. This

contention is defeated by the record, which demonstrates that the IJ acknowledged

Zheng’s evidence that the Chinese government had designated the PFDC as an “enemy

organization,” C.A.R. 69–70, but observed that, even if true, such evidence was

insufficient to establish that the Chinese government would become aware of Zheng’s

PFDC activities if he returned to China.




                                            4
       The agency also found that Zheng failed to provide reasonably available

corroboration from his sister. The agency may rely on “an alien’s failure to provide

corroborating evidence in concluding that the alien failed to meet his burden of proof.”

Chuilu Liu v. Holder, 575 F.3d 193, 198 (2d Cir. 2009); see also 8 U.S.C.

§ 1158(b)(1)(B)(ii). Here, the IJ specified the expected evidence, i.e., testimony or a

letter from Zheng’s sister, and why it was reasonably available (namely, that Zheng is in

contact with his sister who resides in the United States). Because Zheng did not identify

any barrier to communicating with his sister, the agency did not err in requiring the

evidence. See Chuilu Liu v. Holder, 575 F.3d at 199 (affirming denial of relief for lack of

corroboration where IJ “specifically identified the types of documents that might have

adequately supplemented [petitioner’s] testimony”); see also 8 U.S.C. § 1252(b)(4).

      Finally, the agency also reasonably determined that Zheng did not show that he

was “similarly situated” to individuals who had been persecuted for their political

opinions in China. The 2011 United States Department of State report on China that

Zheng submitted confirms that the Chinese government monitors and imprisons

individuals who engage in pro-democracy activities in China, but it does not show that

the government seeks out individuals participating in such activities abroad.          See

Lianping Li v. Lynch, 839 F.3d at 150–51 (affirming denial of relief where petitioner

could not show that Chinese government persecuted “those similarly situated to her:

returning Chinese citizens who joined [pro-democracy organizations] in the United

States”). The testimony about PFDC members who were arrested upon returning to

China from the United States primarily involved individuals who were not demonstrably


                                            5
similar to Zheng: three were leaders or former leaders of the PFDC, and no detail was

provided about the rank or level of political activity of the fourth PFDC member. Zheng,

as administrative secretary of the PFDC logistics department, is a relatively low-level

member, and the agency reasonably determined that he was unlikely to draw the interest

of the Chinese government. See Y.C. v. Holder, 741 F.3d at 337 (observing that Chinese

government was unlikely to persecute petitioner who “had a relatively low level of

involvement in the [pro-democracy organization]”).

      Because Zheng has not shown the objectively reasonable fear of persecution

needed to make out an asylum claim, he did not meet the higher standard required to

succeed on his claims for withholding of removal and CAT relief. See Paul v. Gonzales,

444 F.3d 148, 155 (2d Cir. 2006).

      We have considered Zheng’s remaining arguments and conclude that they are

without merit. For the foregoing reasons, the petition for review is DENIED.


                                        FOR THE COURT:
                                        Catherine O’Hagan Wolfe, Clerk of Court




                                           6